     Case 8:20-cv-00473-JLS-JDE Document 1 Filed 03/09/20 Page 1 of 13 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: (323) 306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8
 9                     UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA

11   ARGELIA ARROYO DE MONROY, ) Case No.
12   individually and on behalf of all others )
     similarly situated,                      ) CLASS ACTION
13
                                              )
14   Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
15
                                              ) OF:
            vs.                               )
16                                            ) 1. NEGLIGENT VIOLATIONS OF
17   AMERICAN HONDA FINANCE                   )     THE TELEPHONE
     CORPORATION, and DOES 1 through )              CONSUMER PROTECTION
18   10, inclusive,                           )     ACT [47 U.S.C. §227 ET SEQ.]
19                                            ) 2. WILLFUL VIOLATIONS OF
     Defendant.                               )     THE TELEPHONE
20
                                              )     CONSUMER PROTECTION
21                                            )     ACT [47 U.S.C. §227 ET SEQ.]
22                                            ) 3. FAIR DEBT COLLECTION
                                              )     PRACTICES ACT, 15 U.S.C. §
23                                            )     1692, ET SEQ..]
24                                            ) 4. VIOLATIONS OF THE
                                              )     ROSENTHAL FAIR DEBT
25
                                              )     COLLECTION PRACTICES
26                                            )     ACT [CAL. CIV. CODE §1788
27
                                              )     ET SEQ.]
                                              )
28                                            ) DEMAND FOR JURY TRIAL


                                CLASS ACTION COMPLAINT
                                           -1-
     Case 8:20-cv-00473-JLS-JDE Document 1 Filed 03/09/20 Page 2 of 13 Page ID #:2




 1         Plaintiff ARGELIA ARROYO DE MONROY (“Plaintiff”), individually and
 2   on behalf of all others similarly situated, alleges the following against Defendant
 3   AMERICAN HONDA FINANCE CORPORATION upon information and belief
 4   based upon personal knowledge:
 5                                  INTRODUCTION
 6         1.     Plaintiff’s Class Action Complaint is brought pursuant to the
 7   Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
 8         2.     Plaintiff, individually, and on behalf of all others similarly situated,
 9   brings this Complaint for damages, injunctive relief, and any other available legal
10
     or equitable remedies, resulting from the illegal actions of Defendant             in
11
     negligently, knowingly, and/or willfully contacting Plaintiff no Plaintiff’s cellular
12
     telephone, thereby the TCPA, 47 U.S.C. § 227. Plaintiff alleges as follows upon
13
     personal knowledge as to herself and her own acts and experiences, and, as to all
14
     other matters, upon information and belief, including investigation conducted by
15
     his attorneys.
16
           3.     In addition to Plaintiff’s Class Claims, Plaintiff also brings an action
17
18
     for damages as an individual consumer for Defendant’s violations of the federal

19   Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (hereinafter

20   “FDCPA”) and the Rosenthal Fair Debt Collection Practices Act, Cal Civ. Code
21   §1788, et seq. (hereinafter “RFDCPA”) which prohibit debt collectors from
22   engaging in abusive, deceptive, and unfair practices.
23                           JURISDICTION AND VENUE
24
25         4.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
26   a resident of California, seeks relief on behalf of a Class, which will result in at
27   least one class member belonging to a different state than that of Defendant, a
28   company incorporated and doing business in the state of California. Plaintiff also


                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 8:20-cv-00473-JLS-JDE Document 1 Filed 03/09/20 Page 3 of 13 Page ID #:3




 1   seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,
 2   when aggregated among a proposed class in the thousands, exceeds the
 3   $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
 4   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
 5   (“CAFA”) are present, and this Court has jurisdiction.
 6         5.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 over
 7   Plaintiff’s claims arising under the FDCPA, 15 U.S.C. § 1692, et seq.. Ancillary to
 8   this claim, this Court has jurisdiction pursuant to 28 U.S.C. § 1367(a) over
 9
     Plaintiff’s claims arising under the RFDCPA, Cal. Civ. Code § 1788, et seq..
10
           6.     Venue is proper in the United States District Court for the Central
11
     District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
12
     business within the State of California and Plaintiff resides within this District.
13
14                                        PARTIES
15         7.     Plaintiff, ARGELIA ARROYO DE MONROY (“PLAINTIFF”), is a
16   natural person residing in Orange County in the state of California, and is a
17   “person” as defined by 47 U.S.C. § 153(39).             Furthermore, Plaintiff is a
18   “consumer” as defined by the FDCPA, 15 U.S.C. §1692a(3) and a “debtor” as
19   defined by the RFDCPA, Cal. Civ. Code § 1788.2(h).
20         8.     At all relevant times herein, DEFENDANT, AMERICAN HONDA
21   FINANCE CORPORATION (“DEFENDANT”), is debt collection company, and
22   is a “person” as defined by 47 U.S.C. § 153(39). Furthermore, Defendant, at all
23
     relevant times herein, was a company engaged, by use of the mails and telephone,
24
     in the business of collecting a debt from PLAINTIFF which qualifies as a “debt,”
25
     as defined by 15 U.S.C. §1692a(5). DEFENDANT regularly attempts to collect
26
     debts alleged to be due another, and therefore is a “debt collector” as defined by
27
     the FDCPA, 15 U.S.C. §1692a(6) and the RFDCPA, Cal. Civ. Code § 1788.2(c).
28



                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 8:20-cv-00473-JLS-JDE Document 1 Filed 03/09/20 Page 4 of 13 Page ID #:4




 1         9.      The above named Defendant, and its subsidiaries and agents, are
 2   collectively referred to as “Defendants.” The true names and capacities of the
 3   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 4   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 5   names. Each of the Defendants designated herein as a DOE is legally responsible
 6
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
 7
     the Complaint to reflect the true names and capacities of the DOE Defendants
 8
     when such identities become known.
 9
           10.     Plaintiff is informed and believes that at all relevant times, each and
10
     every Defendant was acting as an agent and/or employee of each of the other
11
     Defendants and was acting within the course and scope of said agency and/or
12
     employment with the full knowledge and consent of each of the other Defendants.
13
14
     Plaintiff is informed and believes that each of the acts and/or omissions

15   complained of herein was made known to, and ratified by, each of the other

16   Defendants.
17                         FACTUAL ALLEGATIONS – TCPA
18
19
           11.     Beginning in or around April of 2019, Defendant contacted Plaintiff

20   on her cellular telephone number ending in -0631, in an effort to collect an alleged
21   debt owed from Plaintiff.
22         12.     Defendant called Plaintiff from telephone numbers confirmed to
23   belong to Defendant, including without limitation (866) 950-7780.
24         13.     In its efforts to collect the alleged debt owed from Plaintiff, Defendant
25   used an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1)
26   to place its daily calls to Plaintiff seeking to collect an alleged debt owed.
27         14.     Defendant’s calls constituted calls that were not for emergency
28   purposes as defined by 47 U.S.C. § 227(b)(1)(A).


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 8:20-cv-00473-JLS-JDE Document 1 Filed 03/09/20 Page 5 of 13 Page ID #:5




 1          15.      Defendant’s calls were placed to telephone number assigned to a
 2   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 3   pursuant to 47 U.S.C. § 227(b)(1).
 4          16.      During all relevant times, Defendant did not possess Plaintiff’s “prior
 5   express consent” to receive calls using an automatic telephone dialing system or an
 6   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 7   227(b)(1)(A). Furthermore, Plaintiff orally revoked any and all consent to be
 8   contacted using an automated telephone dialing system, to the extent any ever
 9
     existed.
10
                            FACTUAL ALLEGATIONS – FDCPA
11
            17.      In addition to the facts pled above, at various times prior to the filing
12
13
     of the instant complaint, including within one year preceding the filing of this

14   complaint, DEFENDANT contacted PLAINTIFF in an attempt to collect an

15   alleged outstanding debt.
16          18.      On or about April and May of 2019, Plaintiff began receiving
17   numerous calls from Defendant.
18          19.      Each of these calls were made to Plaintiff in connection with
19   collection on an alleged debt.
20          20.      Plaintiff told Defendant to stop calling her, but Defendant continued
21   to call.
22          21.      Furthermore, Plaintiff did not owe the alleged debt question.
23          22.      DEFENDANT’S conduct violated the FDCPA and RFDCPA in
24
     multiple ways, including but not limited to:
25
26                a) Causing a telephone to ring repeatedly or continuously to annoy
27                   Plaintiff (Cal. Civ. Code § 1788.11(d));
28



                                     CLASS ACTION COMPLAINT
                                                -5-
     Case 8:20-cv-00473-JLS-JDE Document 1 Filed 03/09/20 Page 6 of 13 Page ID #:6




 1               b) Communicating, by telephone or in person, with Plaintiff with such
                    frequency as to be unreasonable and to constitute an harassment to
 2                  Plaintiff under the circumstances (Cal. Civ. Code § 1788.11(e));
 3
                 c) Causing Plaintiffs telephone to ring repeatedly or continuously with
 4
                    intent to harass, annoy or abuse Plaintiff (15 U.S.C. § 1692d(5));
 5
 6
                 d) Communicating with Plaintiff at times or places which were known
                    or should have been known to be inconvenient for Plaintiff (15
 7                  U.S.C. § 1692c(a)(1)); and
 8
                 e) Engaging in conduct the natural consequence of which is to harass,
 9
                    oppress, or abuse Plaintiff (15 U.S.C. § 1692d)).
10
11         23.      As a result of the above violations of the FDCPA and RFDCPA,
12   Plaintiff suffered and continues to suffer injury to PLAINTIFF’S feelings, personal
13   humiliation, embarrassment, mental anguish and emotional distress, and
14   DEFENDANT is liable to PLAINTIFF for PLAINTIFF’S actual damages,
15   statutory damages, and costs and attorney’s fees.
16
17
                             CLASS ACTION ALLEGATIONS
18
           24.      Plaintiff brings this action individually and on behalf of all others
19
     similarly situated, as a member of the proposed class (hereafter “The Class”)
20
     defined as follows:
21
22
                    All persons within the United States who received any
23                  telephone calls from Defendant to said person’s cellular
24
                    telephone made through the use of any automatic
                    telephone dialing system or an artificial or prerecorded
25                  voice and such person had not previously consented to
26                  receiving such calls within the four years prior to the
                    filing of this Complaint
27
28         25.      Plaintiff represents, and is a member of, The Class, consisting of All


                                    CLASS ACTION COMPLAINT
                                               -6-
     Case 8:20-cv-00473-JLS-JDE Document 1 Filed 03/09/20 Page 7 of 13 Page ID #:7




 1   persons within the United States who received any collection telephone calls from
 2   Defendant to said person’s cellular telephone made through the use of any
 3   automatic telephone dialing system or an artificial or prerecorded voice and such
 4   person had not previously not provided their cellular telephone number to
 5   Defendant within the four years prior to the filing of this Complaint.
 6         26.    Defendant, its employees and agents are excluded from The Class.
 7   Plaintiff does not know the number of members in The Class, but believes the Class
 8   members number in the thousands, if not more. Thus, this matter should be
 9   certified as a Class Action to assist in the expeditious litigation of the matter.
10         27.    The Class is so numerous that the individual joinder of all of its
11   members is impractical. While the exact number and identities of The Class
12   members are unknown to Plaintiff at this time and can only be ascertained through
13   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
14   The Class includes thousands of members.            Plaintiff alleges that The Class
15   members may be ascertained by the records maintained by Defendant.
16         28.    Plaintiff and members of The Class were harmed by the acts of
17   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
18   and Class members via their cellular telephones thereby causing Plaintiff and Class
19   members to incur certain charges or reduced telephone time for which Plaintiff and
20   Class members had previously paid by having to retrieve or administer messages
21   left by Defendant during those illegal calls, and invading the privacy of said
22   Plaintiff and Class members.
23         29.    Common questions of fact and law exist as to all members of The
24   Class which predominate over any questions affecting only individual members of
25   The Class. These common legal and factual questions, which do not vary between
26   Class members, and which may be determined without reference to the individual
27   circumstances of any Class members, include, but are not limited to, the following:
28                a.     Whether, within the four years prior to the filing of this


                                   CLASS ACTION COMPLAINT
                                              -7-
     Case 8:20-cv-00473-JLS-JDE Document 1 Filed 03/09/20 Page 8 of 13 Page ID #:8




 1                      Complaint, Defendant made any collection call (other than a
 2                      call made for emergency purposes or made with the prior
 3                      express consent of the called party) to a Class member using
 4                      any automatic telephone dialing system or any artificial or
 5                      prerecorded voice to any telephone number assigned to a
 6                      cellular telephone service;
 7                b.    Whether Plaintiff and the Class members were damages
 8                      thereby, and the extent of damages for such violation; and
 9                c.    Whether Defendant should be enjoined from engaging in such
10                      conduct in the future.
11         30.    As a person that received numerous collection calls from Defendant
12   using an automatic telephone dialing system or an artificial or prerecorded voice,
13   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
14   typical of The Class.
15         31.    Plaintiff will fairly and adequately protect the interests of the members
16   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
17   class actions.
18         32.    A class action is superior to other available methods of fair and
19   efficient adjudication of this controversy, since individual litigation of the claims
20   of all Class members is impracticable. Even if every Class member could afford
21   individual litigation, the court system could not. It would be unduly burdensome
22   to the courts in which individual litigation of numerous issues would proceed.
23   Individualized litigation would also present the potential for varying, inconsistent,
24   or contradictory judgments and would magnify the delay and expense to all parties
25   and to the court system resulting from multiple trials of the same complex factual
26   issues. By contrast, the conduct of this action as a class action presents fewer
27   management difficulties, conserves the resources of the parties and of the court
28   system, and protects the rights of each Class member.


                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 8:20-cv-00473-JLS-JDE Document 1 Filed 03/09/20 Page 9 of 13 Page ID #:9




 1         33.    The prosecution of separate actions by individual Class members
 2   would create a risk of adjudications with respect to them that would, as a practical
 3   matter, be dispositive of the interests of the other Class members not parties to such
 4   adjudications or that would substantially impair or impede the ability of such non-
 5   party Class members to protect their interests.
 6         34.    Defendant has acted or refused to act in respects generally applicable
 7   to The Class, thereby making appropriate final and injunctive relief with regard to
 8   the members of The Class as a whole.
 9                             FIRST CAUSE OF ACTION
10          Negligent Violations of the Telephone Consumer Protection Act
11                                 47 U.S.C. §227 et seq.
12                    By Plaintiff and The Class Against Defendant
13         35.    Plaintiff repeats and incorporates by reference into this cause of
14   action the allegations set forth above.
15         36.    The foregoing acts and omissions of Defendant constitute numerous
16   and multiple negligent violations of the TCPA, including but not limited to each
17   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
18         37.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
19   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
20   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
21         38.    Plaintiff and the Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23                           SECOND CAUSE OF ACTION
24    Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                             Act
26                                 47 U.S.C. §227 et seq.
27                    By Plaintiff and The Class Against Defendant
28         39.    Plaintiff repeats and incorporates by reference into this cause of


                                  CLASS ACTION COMPLAINT
                                             -9-
     Case 8:20-cv-00473-JLS-JDE Document 1 Filed 03/09/20 Page 10 of 13 Page ID #:10




 1    action the allegations set forth above.
 2           40.   The foregoing acts and omissions of Defendant constitute numerous
 3    and multiple knowing and/or willful violations of the TCPA, including but not
 4    limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
 5    seq.
 6           41.   As a result of Defendant’s knowing and/or willful violations of 47
 7    U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
 8    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 9    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
10           42.   Plaintiff and the Class members are also entitled to and seek
11    injunctive relief prohibiting such conduct in the future.
12                              THIRD CAUSE OF ACTION
13             Violations of the Federal Fair Debt Collection Practices Act
14                                 15 U.S.C. § 1692 et seq.
15                     By Plaintiff, Individually, Against Defendant
16
17           43.   Plaintiff repeats and reincorporates by reference into this cause of
18    action allegations set forth above.
19           44.   To the extent that Defendant’s actions, counted above, violated the
20    RFDCPA, those actions were done knowingly and willfully.
21                            FOURTH CAUSE OF ACTION
22            Violations of the Rosenthal Fair Debt Collection Practices Act
23                              Cal. Civ. Code § 1788 et seq.
24                     By Plaintiff, Individually, Against Defendant
25
26           45.   Plaintiff repeats and reincorporates by reference into this cause of
27
      action allegations set forth above.
28



                                   CLASS ACTION COMPLAINT
                                             -10-
     Case 8:20-cv-00473-JLS-JDE Document 1 Filed 03/09/20 Page 11 of 13 Page ID #:11




 1          46.    To the extent that Defendant’s actions, counted above, violated the
 2    RFDCPA, those actions were done knowingly and willfully.
 3
 4                                 PRAYER FOR RELIEF
 5     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 6                              FIRST CAUSE OF ACTION
 7          Negligent Violations of the Telephone Consumer Protection Act
 8                                  47 U.S.C. §227 et seq.
 9                • As a result of Defendant’s negligent violations of 47 U.S.C.
10                 §227(b)(1), Plaintiff and the Class members are entitled to and
11                 request $500 in statutory damages, for each and every violation,
12                 pursuant to 47 U.S.C. 227(b)(3)(B).
13                • Any and all other relief that the Court deems just and proper.
14                            SECOND CAUSE OF ACTION
15     Knowing and/or Willful Violations of the Telephone Consumer Protection
16                                            Act
17                                  47 U.S.C. §227 et seq.
18                • As a result of Defendant’s willful and/or knowing violations of 47
19                 U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
20                 and request treble damages, as provided by statute, up to $1,500, for
21                 each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
22                 U.S.C. §227(b)(3)(C).
23                • Any and all other relief that the Court deems just and proper.
24    ///
25    ///
26    ///
27    ///
28    ///



                                   CLASS ACTION COMPLAINT
                                             -11-
     Case 8:20-cv-00473-JLS-JDE Document 1 Filed 03/09/20 Page 12 of 13 Page ID #:12




 1                             THIRD CAUSE OF ACTION
 2            Violations of the Federal Fair Debt Collection Practices Act
 3                               15 U.S.C. § 1692 et seq.
 4
 5          WHEREFORE, Plaintiff respectfully prays that judgment be entered against
 6    Defendant for the following:
 7
 8                A.    Actual damages;
 9                B.    Statutory damages for willful and negligent violations;
10                C.    Costs and reasonable attorney’s fees,
11                D.    For such other and further relief as may be just and proper.
12
13                             FOURTH CAUSE OF ACTION
14           Violations of the Rosenthal Fair Debt Collection Practices Act
15                            Cal. Civ. Code § 1788 et seq.
16
17          WHEREFORE, Plaintiff respectfully prays that judgment be entered against
18
      Defendant for the following:
19
20                A.    Actual damages;
21                B.    Statutory damages for willful and negligent violations;
22                C.    Costs and reasonable attorney’s fees,
23                D.    For such other and further relief as may be just and proper.
24    ///
25
      ///
26
27
      ///

28    ///


                                     CLASS ACTION COMPLAINT
                                               -12-
     Case 8:20-cv-00473-JLS-JDE Document 1 Filed 03/09/20 Page 13 of 13 Page ID #:13




 1                                     TRIAL BY JURY
 2          47.    Pursuant to the seventh amendment to the Constitution of the United
 3    States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5                 Respectfully submitted this 17th day of February, 2020.
 6
 7
 8                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10                               By:   /s/ Todd M. Friedman
11                                     Todd M. Friedman
                                       Law Offices of Todd M. Friedman
12                                     Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                    CLASS ACTION COMPLAINT
                                              -13-
